Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 12, 15-22 are pending.

Election/Restrictions
Claims 1-7, 15-22 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. 
Applicant's election of Group II, claims 8, 9, 12 without traverse in the reply filed on 01/22/2021 is herein acknowledged. Applicant elects (1) Elafibranor (ELA) as a species of a PPAR agonist, (2) Obeticholic acid (OCA) as a species of a FXR agonist, and (3) NAFLD as a species of a disease to be treated. The requirement is made FINAL. 
Claims 8, 9, 12 are examined herein on the merits so far as they read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 9 contain the abbreviation PBC or PSC. Where an abbreviation name is used in a claim as a limitation, the claim does not comply with the requirement of 35 U.S.C. 112, second paragraph. The claim scope is uncertain since the abbreviation cannot be used properly to identify the disease, accordingly, the claims are vague, and indefinite. 

Claim 12 contain the abbreviation ELA and OCA. Where an abbreviation name is used in a claim as a limitation, the claim does not comply with the requirement of 35 U.S.C. 112, second paragraph. The claim scope is uncertain since the abbreviation cannot be used properly to identify the compound, accordingly, the claims are vague, and indefinite. Applicant's insertion of chemical structure or chemical name will be favorably considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 8, 9, 12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a specific disease comprising administering a therapeutically effective amount of a combination product comprising (i) a specific PPAR agonist and (ii) a specific FXR agonist does not reasonably provide enablement for treating any inflammatory, immune, metabolic, fibrotic or cholestatic disease as in instant claims 8, 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not provide sufficient information that any inflammatory, metabolic, fibrotic or cholestatic disease can be treatable by using compounds described in the method claims 8, 9, 12.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating an inflammatory, immune, metabolic, fibrotic or cholestatic disease comprising any inflammation, any immune, any fibrotic or cholestatic disease.
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass a method of treating any inflammation, any immune, any metabolic, any fibrotic or cholestatic disease by administering any PPAR agonist, and any FXR agonist. What's more, the scope of the compounds claimed in claim 8 to be useful for the method of treating inflammation, immune, metabolic, fibrotic or cholestatic disease is extremely broad. 
(3). Guidance of the Specification / (4). Working Examples:
The specification provides : Evaluation of Elafibranor, OCA and the Combination Elafibranor+OCA in a Chronic CDAA+1% Cholesterol Model, hepatic fibrosis (FIG 1), hepatic collagen (FIG 2); FIG. 3: Effect of Elafibranor (GFT505), OCA and their combination on expression of genes involved in tissue remodeling and inflammation in CDAA/chol fed rat livers (n=10/group) ; Evaluation of the Combination of Elafibranor and Another FXR Agonist INT-767 in a Vitro Model of Hepatic Fibrogenesis, antifibrotic effects (FIG 4).  Thus the guidance given by the specification as to how one would administer the claimed compounds to a subject in order to reduce any immune, any inflammation, any metablic, fibrotic or cholestatic condition is Iimited.
 (5). State of the Art:

	For example, there is no known anti-inflammatory agent which is effective against all types of inflammations. Merck Manual, Fifteenth Edition (pages 2246-2260, 1239-1261, and 2497-2503) clearly teaches that there are wide variety of inflammatory disorders and are treated using different anti-inflammatory drugs, none are effective against reducing all types of inflammation (pages 2246-2260, 1239-1261, and 2497-2503) because “inflammatory disorder” will respond differently and only some aspects of inflammation may respond to any given drug. There are compounds that treat a range of inflammation, but no one has ever been able to figure out how to get a compound to be effective against reducing any inflammation. Thus, the existence of such a ''silver bullet'' is contrary to our present understanding. This is true in part because inflammation arise from a wide variety of sources, such as viruses (e.g. rubella, mums), bacteria (infectious arthritis), environmental and genetic factors, and a wide variety of failures of the body's cell growth regulatory mechanisms. Also different types of inflammation affect different parts of body and are treated differently, for example dermatological disorders such contact dermatitis which is an inflammation of the skin may be caused by a chemical irritant or may be a Type IV delayed hypersensitivity reaction, and is treated using an oral corticosteroid, whereas rheumatoid arthritis an inflammatory disorder is treated using Nonsteroidal anti-inflammataory drugs (NSAIDS). There is no such thing as a treatment . Thus, it is beyond the skill of a person today to get to an agent to be effective against reducing any inflammation, any immune, any metabolic, any fibrotic or cholestatic disease generally, evidence that the Ievel of skill in this art is Iow relative to the difficulty of such a task.
(6). Predictabilitv of the Art:
 The invention is directed to a method of reducing any inflammation, any immune, any metabolic, any fibrotic or cholestatic disease in general. It is well established that ''the scope of enablement various inversely with the degree of unpredictability of the factors involved,'' and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970). For example, inflammations are unpredictable due to their complex nature. Please refer to the discussion of Merck Manual and the state of the art in (5) that shows for example that different treatments are used for inflammatory disorders. The treatment of one type of inflammation could not be necessarily the same for the other type. There is no such thing as a treatment of these diseases in claim 8 generally because of their diversity. Thus, it is beyond the skill of a person today to get an agent to be effective against reducing any inflammation, any immune, any metabolic, any fibrotic or cholestatic disease generally, evidence that the Ievel of skill in this art is Iow relative to the difficulty of such a task.

 (7). The Quantitv of Experimentation Necessary: 
In order to practice the claimed invention, one of skill in the art would have to first envision a disease, envision a combination of compounds, an appropriate pharmaceutical carrier, a dosage for each compound, the duration of treatment, route of treatment, etc. . Therefore, it would require undue, unpredictable experimentation to practice the claimed invention to treat any inflammation, any immune, any metabolic, fibrotic or cholestatic disease by administering a combination of compounds as in instant claims. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' and ''[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.'' 
Therefore, a method for reducing any inflammation, any immune, any metabolic, fibrotic or cholestatic disease broadly by administering the various combination of .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for particular PPAR agonist and FXR agonist in the method of treating a particular inflammatory, immune, metabolic, fibrotic or cholestatic disease does not reasonably provide enablement for any substance or compounds represented by “PPAR agonist” and “FXR agonist”, in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The recitations, “PPAR agonist” and “FXR agonist”, are seen to be merely functional language.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 

(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating an inflammatory, immune, metabolic, fibrotic or cholestatic disease comprising administering a therapeutically effective amount of a combination product comprising (i) a PPAR agonist and (ii) a FXR agonist. The nature of the invention is complex in that it encompasses reducing any inflammation, any immune, any fibrotic or cholestatic disease.
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass a method of treating any inflammation, any immune, any fibrotic or cholestatic disease by administering any PPAR agonist, and any FXR agonist. What's more, the scope of the compounds claimed in claim 8 to be useful for the method of treating inflammation, immune, metabolic, fibrotic or cholestatic disease is extremely broad. 
 (3). Guidance of the Specification / (4) Working Examples:
The specification provides some PPAR agonists, and FXR agonists that would be effective for the treatment as in instant claims. 
However, the specification provides examples employing only one PPAR agonist elafibranor; and the only FXR agonists provided in the examples are OCA, INT-767.
University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does ''little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate.'' The CAFC further clearly states '[A] written description of an invention involving a chemical genus, Iike a description of a chemical species, requires a precise definition, such as by structure. formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials'' at 1405 (emphasis added), and that ''lt does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. 'A definition by function, as we have previously indicated, does not suffice to define the genus ...'' at 1406 (emphasis added). 
In the instant case, “PPAR agonist” and “FXR agonist”, recited in the instant claims is purely functional distinction. Hence, this functional recitations read on any compounds that might have the recited function. 
Thus, Applicant's functional Ianguage at the points of novelty fail to meet the requirements set forth under 35 U.S.C. 112, first paragraph. Claims employing functional Ianguage at the exact point of novelty, such as Applicant's, neither provide those elements required to practice the inventions, nor ''inform the public during the Iife of the patent of the Iimited monopoly asserted.'' Genera/ Electric Co. v. Wabash Appliance Corp. 37 USPQ at 468 (US 1938).
 (5). State of the Art:
	While the state of the art is relatively high with regard to specific “PPAR agonist” and “FXR agonist”, for the treatment of a specific inflammatory, immune, metabolic, fibrotic or cholestatic disease, the state of the art with regard to any “PPAR agonist” and “FXR agonist”,” in general is underdeveloped. Different PPAR agonists and FXR agonists, have different chemical structures and are expected to behave in different manners, evidence that the level of skill in this art is low relative to the difficulty of the task of determining a suitable “PPAR agonist” and “FXR agonist”, for the treatment of an inflammatory, immune, metabolic, fibrotic or cholestatic disease.
(6). Predictability of the Art:
 The invention is directed to administration of a combination of “PPAR agonist” and “FXR agonist” in general for the treatment of inflammatory, immune, metabolic, fibrotic or cholestatic disease.
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art cannot fully described genus, visualize or recognize the identity of the members of the genus, by structure, formula, or chemical name, of the claimed subject matter, except those particular compounds of formula disclosed in the specification, as discussed above in University of California v. Eli Lilly and Co. Hence, in the absence of fully recognizing the identity of the members of genus herein, one of skill in the art would be unable to fully predict possible 
Furthermore, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects for treating dieases as in instant claim 8 in a patient, side effects, and especially serious toxicity that may be generated by drug-drug interactions when and/or after administering to a host any compounds represented by “PPAR agonist” and “FXR agonist” and/or while the patient also administers other medicines. One of skill in the art would not be able to fully predict the possible treatment of diseases herein and possible adverse effects occurring with many agents having the claimed functional properties. Thus, the instant claimed invention is highly unpredictable. See text book “Goodman & Gilman’s The Pharmacological Basis of Therapeutics” regarding possible drug-drug interactions (9th ed, 1996) page 51 in particular. This book teaches that “The frequency of significant beneficial or adverse drug interactions is unknown” (see the bottom of the left column of page 51) and that “Recognition of beneficial effects and recognition of and prevention of adverse drug interactions require a thorough knowledge of the intended and possible effects of drugs that are prescribed” and that “The most important adverse drug-drug interactions occur with drugs that have serious toxicity and a low therapeutic index, such that relatively small changes in drug level can have significant adverse consequences” (see the right column of page 51) (emphases added). 
In the instant case, in the absence of fully recognizing the identity of the members genus herein except for those particular compounds in the specification, one of skill in the art would not be able to fully predict the possible treatments herein and possible adverse effects occurring with many compounds having claimed functional properties to be 
 (7). The Quantity of Experimentation Necessary: 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad use of any compounds having those functions recited in the instant claims. As a result, necessitating one of skill to perform an exhaustive search and undue experimentation for the embodiments of any compounds having function as “PPAR agonist”, and “FXR agonist” recited in the instant claims suitable to practice the claimed invention. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, the case University of California v. Eli Lilly and Co. (CAFC, 1997) and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test all compounds encompassed in the instant claims to be administered to a host employed in the claimed methods of the particular treatments herein, with no assurance of success.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1) Claim(s) 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pruzanski et al. (WO 2016/127019, PTO-1449).
Pruzanski et al teaches a method of treating nonalcoholic fatty liver disease (NAFLD), nonalcoholic steatohepatitis (NASH), liver fibrosis or cirrhosis comprising administering a pharmaceutical composition comprising a farnesoid X receptor (FXR) agonist such as obeticholic acid (OCA) and at least one peroxisome proliferator-activated receptor (PPAR)-alpha and delta dual agonist such as GFT 505 which is elafibranor (ELA). See abstract; claims 1, 8, 28, 30, 31; page 29, line28- page 30 for OCA; see page 33, lines 4-8 for PPAR agonist GFT505; page 62, lines 11-17 for OCA, and ELA employed in Examples. See page 65-66, Example 8 wherein a combination of FXR agonist and dual PPARα/δ (GFT505) are taught for NAFLD and NASH studies. It is taught that the first compound such as FXR agonist can be administered in a daily amount of 5-25 mg (see page 28, lines 8-12) or is administered in the range of 0.1 to 15 mg/kg/day (see page 40, 
Pruzanski et al. anticipates instant claims 8, 9.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pruzanski et al. (WO 2016/127019, PTO-1449) as applied to claims 8, 9 above.
Pruzanski et al. is applied as discussed above.
Pruzanski et al. does not teach administration of the particular dosage of ELA as in instant claim 12.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of elafibranor (ELA) and OCA to be administered to a subject suffering from NAFLD. One having ordinary skill in the art would have been motivated to determine the effective amounts of elafibranor (ELA) and OCA to be administered, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
The amount of a specific dosage in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The reference teaches that the dosage and administration can be varied. Thus, the reference has recognized these parameters as 

3) Claims 8, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2006/0252670, PTO-1449), in view of Ratziu (Dig Dis Sci 2016, pages 1398-1405, PTO-1449).
Ratziu teaches that obeticholic acid (OCA), and elafibranor (ELA) have shown improving hapatic histology. It is taught that both the compounds appear to clear NASH (nonalcoholic steatohepatitis), with OCA improving liver fibrosis and ELA improving the glycemic lipid profile. See abstract. Ratziu teaches that OCA is a very promising molecule for treatment of NASH. Ratziu teaches administration of OCA to type 2 diabetic patients with NAFLD. See page 1400, left hand column para 2-right hand column para 1.  Administration of 25 mg of OCA is taught. See page 1400, left hand column para 2. Ratziu teaches that animal data confirmed the hepatoprotectic effects of elafibranor (ELA, GFT505) in dietary models of NASH or fibrosis, reduction in steatosis, hepatic inflammation, and pro-inflammatory genes; and the compound showed antifibrotic properties in fibrosis models. See page 1400 right hand column, bottom para-page 1401, left hand column.
Ratziu does not explicitly teach administration of a combination FXR agonist obeticholic acid (OCA), and dual PPARα/δ agonist elafibranor (ELA) for treating NAFLD.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of elafibranor (ELA) and OCA to be administered to a subject suffering from NAFLD. One having ordinary skill in the art would have been motivated to determine the effective amounts of elafibranor (ELA) and OCA to be administered, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
The amount of a specific dosage in a composition, and specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the 


Prior Art made of Record:
US 2006/0252670….PTO-1449, FXR agonist (6-ECDCA, obeticholic acid) + PPAR agonist for treating NAFLD, NASH etc.;
WO 2016/154258/D1….PTO-1449 or US 20180117013; 
Discloses the combination of a dual peroxisome proliferator-activated receptor-delta and gamma-agonist and a farnesoid X receptor agonist such as obeticholic acid for the treatment or prevention of liver disease, such as primary sclerosing cholangitis (PSC), non-alcoholic steatohepatitis (NASH), non-alcoholic fatty liver disease (NAFLD) etc.
US 20180008616 A1 or WO2016/127019 (PTO-1449);
US 20190111012: The present invention relates to the use of compound 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethyl-methyloxyphenyl]- 
prop-2-en-1-one (or GFT505) for treating cholestatic diseases, and more specifically PBC and/or PSC. Teaches OCA is approved for treating PBC and/or PSC.
Expert Opinion on Emerging drugs, 2016, 343-357; teaches ELA, OCA use for NAFLD;
Annals of Hepatology, 2016, pp. 673-681; teaches ELA, OCA use for NAFLD;
Drugs, 2015, 1373-1392; teaches ELA, OCA use for NAFLD;
Seminars in liver disease, 2016, 83-98; Antifibrotic Therapies, ordered;
Hepatology, October 2016 Vol.64, No.1, Supp 1, pp.782A-783A. abstract 1576.
Meeting Info: 67th Annual Meeting; Author: Feaver, Ryan / ordered. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627